Nationwide Variable Insurance Trust American Century NVIT Multi Cap Value Fund Supplement dated March 15, 2013 to the Prospectus dated April 30, 2012 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. Effective February 26, 2013, the Prospectus is amended as follows: 1. The information under the heading “Portfolio Managers” on page 7 of the Prospectus is deleted in its entirety and replaced with the following: Portfolio Manager Title Length of Service with Fund Phillip N. Davidson, CFA Senior Vice President, CIO, Value Equity and Senior Portfolio Manager, American Century Since 2009 Kevin Toney, CFA Vice President and Senior Portfolio Manager, American Century Since 2009 Michael Liss, CFA Vice President and Senior Portfolio Manager, American Century Since 2009 Chad Baumler, CFA Portfolio Manager Since 2013 2. The first paragraph under the heading “Portfolio Management,” under the subheading “American Century NVIT Multi Cap Value Fund” on page 46 of the Prospectus is deleted in its entirety and replaced with the following Phillip N. Davidson, CFA; Kevin Toney, CFA; Michael Liss, CFA; and Chad Baumler, CFA, are jointly responsible for the day-to-day management of the Fund, including selection of the Fund’s investments. 3. The information under the heading “Portfolio Management,” under the subheading “American Century NVIT Multi Cap Value Fund” on page 46 of the Prospectus is supplemented with the following: Mr. Baumler is a Portfolio Manager and co-manager of the portfolio management team that subadvises the Fund.Mr. Baumler joined American Century in 2007 as an Investment Analyst and became a portfolio manager in 2013.Mr. Baumler has a Bachelor's degree in Finance from The University of Northern Iowa and a Master’s degree in Business Administration from McCombs School of Business at the University of Texas at Austin.Mr. Baumler is a CFA charterholder. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
